      Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 1 of 7
                    ,,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                X

 UNITED STATES OF AMERICA                           INDICTMENT

           - v. -                                   19 Cr.

CHRISTOPHER ANSAH,                                               \




           Defendant.

                                -   -   -   -
                                                ] 9 - 75-$
                                                X

                                    COUNT ONE

   (Conspiracy to Export, Transport, and Possess Stolen Motor
                           Vehicles)

     The Grand Jury charges:

     1.   From at least in or about May 2018 up to and including

at least in or about December 2018, in the Southern District of

New York and elsewhere, CHRISTOPHER ANSAH, the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit offenses against the United States, to wit, the

exportation of stolen motor vehicles, in violation of Title 18,

United States Code, Section 553(a) (1), the transportation of

stolen motor vehicles, in violation of Title 18, United States

Code, Section 2312~ and the possession of stolen motor vehicles,
                            '
in violation of Title 18'United States Code, Section 2313.

     2.   It was a part and object of the conspiracy that

CHRISTOPHER ANSAH, the defendant, and others known and unknown,
      Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 2 of 7



would and did knowingly export and attempt to export motor

vehicles, knowing the same to have been stolen, in violation of

Title 18, United States Code, Section 553(a) (1).

     3.   It was further a part and object of the conspiracy

that CHRISTOPHER ANSAH, the defendant, and others known and

unknown, would and did transport, in interstate and foreign

commerce, motor vehicles, knowing the same to have been stolen,

in violation of Title 18, United States Code, Section 2312.

     4.   It was further a part and object of the conspiracy

that CHRISTOPHER ANSAH, the defendant, and others known and

unknown, would and did receive, possess, conceal, store, barter,

sell, and dispose of motor vehicles which had crossed State

boundaries after having been stolen, knowing the same to have

been stolen, in violation of Title 18, United States Code,

Section 2313.

                               Overt Acts

     5.   In furtherance of the conspiracy and to effect the

illegal objects thereof, CHRISTOPHER ANSAH, the defendant,

committed the following overt acts, among others, in the

Southern District of New York and elsewhere:

          a.    On or about May 14, 2018, ANSAH loaded stolen

motor vehicles, which had crossed State boundaries after being

stolen, into a shipping container that was subsequently taken to

a seaport for transportation to West Africa.

                                    2
      Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 3 of 7



          b.     On or about November 2, 2018, ANSAH oversaw the

loading of a stolen motor vehicle, which had crossed State

boundaries after being stolen, into a shipping container that

was subsequently taken to a seaport for transportation to West

Africa.

           (Title 18, United States Code, Section 371.)

                               COUNT TWO

                {Exportation of Stolen Motor Vehicles)

     The Grand Jury further charges:

     6.   From at least in or about May 2018 up to and including

at least in or about December 2018, in the Southern District of

New York and elsewhere, CHRISTOPHER ANSAH, the defendant, did

export and attempt to export motor vehicles, knowing the same to

have been stolen, to wit, ANSAH exported and attempted to export

stolen cars by placing them in shipping containers bound for

West Africa.

    (Title 18, United States Code, Sections 553(a) (1) and 2.)

                              COUNT THREE

               {Transportation of Stolen Motor Vehicles)

     The Grand Jury further charges:

     7.   From at least in or about May 2018 up to and including

at least in or about December 2018, in the Southern District of

New York and elsewhere, CHRISTOPHER ANSAH, the defendant, did

transport in interstate and foreign commerce motor vehicles,

                                    3
      Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 4 of 7



knowing the same to have been stolen, to wit, ANSAH transported

and aided and abetted the transportation of stolen motor

vehicles from the Bronx to New Jersey, which motor vehicles were

bound for West Africa.

          (Title 18, United States Code, Sections 2312 and 2.)

                               COUNT FOUR

                 (Possession of Stolen Motor Vehicles)

     The Grand Jury further charges:

     8.     From at least in or about May 2018 up to and including

at least in or about December 2018, in the Southern District of

New York and elsewhere, CHRISTOPHER ANSAH, the defendant, did

receive, possess, conceal, store, barter, sell, and dispose of

motor vehicles which had crossed State boundaries after having

been stolen, knowing the same to have been stolen, to wit, ANSAH

received and possessed in New York State motor vehicles stolen

from outside New York State and stored or concealed them in

shipping containers bound for West Africa, knowing those

vehicles were stolen.

          (Title 18, United States Code, Sections 2313 and 2.)

                        FORFEITURE ALLEGATIONS

     9.     As a result of committing the offenses alleged in

Counts One, Three, and Four of this Indictment, CHRISTOPHER

ANSAH, the defendant, shall forfeit to the United States,

pursuant to Title 18, United States Code, Sections 981 (a) (1) (C)

                                    4
      Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 5 of 7



and 982(a) (5), and Title 28, United States Code, Section

2461(c), any and all property constituting, or derived from,

proceeds the defendant obtained directly or indirectly, as a

result of the commission of said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses.

     10.     As a result of committing the offense alleged in Count

Two of this Indictment, CHRISTOPHER ANSAH, the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Sections 981 (a) (1) (F) and 982 (a) (5), and Title 28,

United States Code, Section 2461(c), any and all property

constituting, or derived from, proceeds the defendant obtained

directly or indirectly, as a result of the commission of said

offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

                      Substitute Asset Provision

     11.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third party;

                                    5
         Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 6 of 7



             c.    has been placed beyond the jurisdiction of the

court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

         (Title 18, United States Code, Sections 981 and 982;
           Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




                                           United St tes Attorney




                                       6
             Case 1:19-cr-00752-JMF Document 13 Filed 10/18/19 Page 7 of 7




                        Form No . u SA-33s-274   ( Ed· 9-25-58)



                          UNITED STATE
                          SOUTHERN DIST~ DISTRICT COURT
                                        ICT OF NEW YORK


                             UNITED STATES OF .AMERICA

                                          v.

                                 CHRISTOPHER ANSAH ,

                                                       Defendant.


                                      INDICTMENT

                                        19 Cr.

                       (18 U.S . c . §§ 371, 553(a) (1)   2312,
                                     2313, and 2.)      ,

                                ~EOFFREY S. BERMAN
                               United States Att orney



                                      Foreperson




                        :fllet-l~ ~"",-
                         (!~~       aJ~'-"lw.A. ~ ~ e ~,,IIIM,\A.
lof,~ I14i
